Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----3/12/2020, which is a national stage application of PCT/JP2018/032746 filed 9/4/2018, which claims foreign priority to JP2017-175835 filed 9/13/2017.

As filed, claims 1-5 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2020; 6/24/2021; and 4/18/2022 has been considered by the Examiner.

Specification
The abstract of the disclosure is objected to because it is more than 150 words, and it has more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings of Figs. 1-3, and 33 are objected to because the structures are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1 and 2, the claims recite the following limitations for instant variables Ar3 and Ar4:

    PNG
    media_image1.png
    81
    617
    media_image1.png
    Greyscale

	For the abovementioned limitation, it is unclear to the Examiner what kind of a ring is formed with “a single bond”.

    PNG
    media_image2.png
    80
    630
    media_image2.png
    Greyscale

	For the abovementioned limitation, it is unclear to the Examiner whether a polycyclic heterocyclic ring is formed as the result of “Ar3 and Ar4 may form a ring with a benzene ring to which an Ar3-Ar4-N group is bonded, with a single bond”. 
	Because of such ambiguity, the metes and bounds of these claims are unclear, which rendered the claims indefinite.

b)	Regarding claims 3-5, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0335703, hereinafter Mochizuki .

The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 1-3, Mochizuki, for instance, teaches an organic electroluminescence device containing at least an anode, a hole transport layer, a light-emitting layer, an electron transport layer, and a cathode in this order, wherein the hole transport layer, for instance, contained one of compounds 7-20 through 7-24, and the electron transport layer, for instance, contains compound 6-1.  All of which meets the limitation of these claims.
In addition, the Examiner finds that a person skill in the art, reading Mochizuki, would at once envisage that the organic electroluminescence device of Mochizuki contained at least an anode, a hole transport layer, a light-emitting layer, an electron transport layer, and a cathode in this order, wherein the hole transport layer contained one of compounds 7-20 through 7-24, and the electron transport layer contained compound 6-1 from the disclosed arranged limitations or combination in Mochizuki (shown below) and thus, the Examiner, according to the guidance in MPEP 2131.02(III), finds that Mochizuki anticipates the instant electroluminescence device.

    PNG
    media_image3.png
    120
    319
    media_image3.png
    Greyscale
(paragraph 0270)

    PNG
    media_image4.png
    213
    635
    media_image4.png
    Greyscale
(Fig. 40)

    PNG
    media_image5.png
    79
    323
    media_image5.png
    Greyscale
(paragraph 0041)

    PNG
    media_image6.png
    57
    320
    media_image6.png
    Greyscale
(paragraph 0077)

    PNG
    media_image7.png
    208
    386
    media_image7.png
    Greyscale

(Fig. 36, compounds 7-20 and 7-21)

    PNG
    media_image8.png
    232
    569
    media_image8.png
    Greyscale

(Fig. 36, compounds 7-22, 7-23, and 7-24)

    PNG
    media_image9.png
    433
    324
    media_image9.png
    Greyscale
(paragraph 0273)



Claim Objections
Claims 1-5 are objected to because of the following informalities: 
a)	Regarding claim 1, the claim recites the phrase, “in the stated order, the organic electroluminescence being characterized in that”.
	Such expression can be clarified by reciting -- in this order,  wherein --.

b)	Regarding claim 1, the claim recites the phrase , “(Chem. 1)” and “(Chem.2)”, wherein these phrases are redundant and contained extra periods, which means that these phrases need to be removed.

c)	Regarding claim 1, the claim recites the phrase, “in the formula, Ar1 to Ar5 may be the same or different”.
	Such expression can be clarified by reciting -- in the formula (1), Ar1 to Ar5 may be the same or different --.

d)	Regarding claim 1, the claim recites the phrase, “in the formula, Ar9 and Ar10 may be the same or different”.
	Such expression can be clarified by reciting -- in the formula (2), Ar9 and Ar10 may be the same or different --.

e)	Regarding claims 1 and 2, the claim recites the following phrase:

    PNG
    media_image1.png
    81
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    630
    media_image2.png
    Greyscale

	Wherein the word, -- or --, is needed before the recitation of the abovementioned phrases.

f)	Regarding claim 2, the claim recites the phrase, “(Chem. 3)”, where the phrase is redundant and contained extra period, which needs to be removed.

g)	Regarding claim 2, the claim recites the phrase, “in the formula, Ar1 to Ar5 may be the same or different”.
	Such expression can be clarified by reciting -- in the formula (1a), Ar1 to Ar5 may be the same or different --.

h)	Regarding claim 3, the claim recites the phrase, “(Chem. 4)”, where the phrase is redundant and contained extra period, which needs to be removed.

i)	Regarding claim 3, the claim recites the phrase, “in the formula, Ar11 and Ar12 may be the same or different”.
	Such expression can be clarified by reciting -- in the formula (3), Ar11 and Ar12 may be the same or different --.
j)	Regarding claim 5, the claim recites the phrase, “in the formula, Ar13 to Ar16 may be the same or different”.
	Such expression can be clarified by reciting -- in the formula (5), Ar13 to Ar16 may be the same or different --.

k)	Regarding claim 5, the claim recites the phrase, “(Chem. 5)”, where the phrase is redundant and contained extra period, which needs to be removed.

l)	Regarding claims 2-5, the claims recites the phrase, “characterized in that”, which can be clarified by reciting –  wherein --.
Appropriate correction is required.

Conclusion
Claims 1-5 are rejected.
Claims 1-5 are objected.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626